Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-12-00823-CV

                                        Joel M. HAILEY,
                                             Appellant

                                                v.

Joseph PADUH III, Temporary Administrator of the Estate of Joe Perry Corzine, Deceased, and
              Stephen P. Takas Jr., Trustee of the Joe Perry Corzine Trust, and
        Successor Independent Executor of the Estate of James L. Corzine, Deceased,
                                         Appellees

                      From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2012-PC-0856A
                          Honorable Tom Rickhoff, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED as to the portion of the summary judgment in favor of Joseph Paduh III, Temporary
Administrator of the Estate of Joe Perry Corzine, Deceased, and Stephen P. Takas Jr., Trustee of
the Joe Perry Corzine Trust, and Successor Independent Executor of the Estate of James L.
Corzine, Deceased, that declares the order approving the section 1162.001 trust, and the orders
emanating directly from that order, null and void. The trial court’s judgment is REVERSED as to
the portion of the summary judgment in favor of Joseph Paduh III, Temporary Administrator of
the Estate of Joe Perry Corzine, Deceased, and Stephen P. Takas Jr., Trustee of the Joe Perry
Corzine Trust, and Successor Independent Executor of the Estate of James L. Corzine, Deceased,
that declares the order appointing Hailey as guardian, and the orders emanating directly therefrom,
null and void, and judgment is RENDERED in favor of Joel M. Hailey as to those orders.

       We order that each party bear their own costs of this appeal, if any.

       SIGNED May 7, 2014.

                                                 _____________________________
                                                 Marialyn Barnard, Justice